UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1668


PAUL YONGO,

                   Plaintiff – Appellant,

             v.

NATIONWIDE INSURANCE COMPANY; CAROL MARTIN; RHONDA HOGGE,
AIC;   NATIONWIDE   CLAIMS   DEPARTMENT;    NATIONWIDE  LOSS
ADJUSTERS; SHARRON STEPHEN-HENLEY; ARTHUR WALTER; NATIONWIDE
AFFINITY INSURANCE COMPANY OF AMERICA; NATIONWIDE MUTUAL
INSURANCE COMPANY; J. CATER GLASS; HAROLD C. RHUDY,

                   Defendants – Appellees,

             and

LATONYA MICHELE MCNEIL,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-cv-00094-D)


Submitted:    October 8, 2008               Decided:   November 13, 2008


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Yongo, Appellant Pro Se.          George Lee Simpson, III, LAW
OFFICE OF GEORGE L. SIMPSON,          III, Raleigh, North Carolina;
Benjamin E. Thompson, III, BROUGHTON, WILKINS, SMITH, SUGGS &
THOMPSON, PLLC, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Paul    Yongo    appeals       the   district   court’s    orders

accepting the magistrate judge’s recommendation and dismissing

his civil action for lack of subject matter jurisdiction, and

denying his post-judgment motion to amend his complaint.                   We

have     reviewed   the     record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Yongo v. Nationwide Ins. Co., No. 5:07-cv-00094-D

(E.D.N.C. May 16, 2008; May 27, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       3